Citation Nr: 0937461	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  09-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals, stress 
fracture of the left leg.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety, posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to March 
1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 2009 
a transcript is of record.  Tr.

In the course of the current appeal, the Veteran has raised 
additional issues of entitlement to service connection for 
her back, knees, feet (including multiple surgeries), hips 
and ankles as being residuals of and/or secondary to her left 
tibia fracture.  In addition to being taken into 
consideration in the rating to be assigned to effectuate the 
grant herein with regard to issue #1, these issues should be 
further addressed by the VARO. 

The issue # 2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran fractured her left distal tibia during basic 
training; at the time of the Medical Evaluation Board prior 
to separation, she had palpable tenderness and pain over the 
middle and distal third of the left tibia; X-rays showed 
sclerosis and callus formation and she has since had 
associated symptoms.

CONCLUSION OF LAW

A fractured left distal tibia is the result of service.  38 
U.S.C.A. §§ 101, 1110, 5103; 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty. 
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve Veteran status for purposes of 
that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez 
v. West, 11 Vet. App. at 415, 419 (1998).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of six months 
for basic training.  It also includes periods, as in this 
case, of activation for a given stated limited program or 
operation.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, U.S.C.A., or the prior corresponding provisions of 
law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) 
(2008).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty) under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate (although the citations above include both these 
and those which also reflect the Veteran's other period of 
active service).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show that the Veteran developed 
left lower extremity complaints during training.  [In the 
context of the additional issues identified in the 
Introduction above, attention is drawn to several notations 
inferring possible multiple stress fractures in other 
joints].  

With regard to the issues herein concerned, in summary, the 
Veteran's service records show that she completed her eighth 
week of basic training and was unable to continue because she 
could not run on the physical fitness test, so she was placed 
in a holdover status with her unit.  She had developed left 
leg pain during the fifth week of basic training and was 
treated at the Troop Medical Clinical and Physical Therapy 
Department.  Care had included ambulation crutches, 
medications, nonsteroidal anti-inflammatory medications and 
activity restrictions, but she continued to have pain.  She 
was sent for a Medical Evaluation Board at which time 
examination showed tenderness to touch and palpation over the 
junction of the middle and distal third of the left tibia.  
X-rays showed a healing fracture of the left distal tibia 
with sclerosis and callus formation.  

Post-service VA clinical records show ongoing left leg 
complaints that appear chronic in nature.  X-rays are 
described as normal. 

Whether and the extent to which her current left leg 
problems, or any other complaints for that matter, are or are 
not due to the tibia fracture in-service and the extent to 
which she is limited thereby, the evidence is quite clear-cut 
and unequivocal that she did in fact experience a stress 
fracture of the left tibia in service.  She is entitled to VA 
recognition of that acquired injury in the form of the 
fracture, residuals of which were definitely identified on X-
rays and for which she had ongoing albeit not entirely 
productive treatment in service.  Consequently service 
connection is granted.  Whether the residuals of the fracture 
are or are not now demonstrated on X-ray is irrelevant, given 
the comparison with in-service findings, and merely reflect 
that the fracture has healed.  The exact nature of any 
current associable symptoms will be part of the evaluative 
process which comes into play in the rating of the disability 
for compensation purposes.  Nonetheless, service connection 
is in order for the basic fracture.  


ORDER

Service connection for residuals, stress fracture of the left 
leg is granted. 


REMAND

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
observes that special provisions apply to claims based on 
allegations of in-service, non-combat, personal assault or 
active harassment: If a post-traumatic stress disorder claim 
is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a stressor occurred.  38 C.F.R. § 
3.304(f)(3).  As the veteran's claim includes PTSD, she must 
be provided appropriate notice.

The Veteran has averred in a VA Form 21-0781a, that in late 
1996, after she had injured her left leg, she was required to 
continue training and was harassed in that time-frame; then 
her grandmother died and she was not permitted to return 
home, and that this put a mental stain on her,  She was a 
hold over and that caused even more mental strain; and her 
problems since service had made it all much worse and added 
to her stress and depression.  In other correspondence, the 
Veteran stated that she had been harassed by her drill 
instructor.  

The Veteran further discussed her mental health issues at the 
hearing.

It is also noted that with regard to her left leg, her mother 
and sister provided statements.  Perhaps they [or other 
family members or friends or associates] might be able to 
provide information that would lend insights into her mental 
health as well.

On VA mental health evaluation in February 2008, the Veteran 
was noted to have been having difficulties, and had recently 
called the National Suicide Prevention Hot Line.  In that 
context, she said she had sustained a leg injury in service 
and now had anxiety and depression with increased panic 
attacks.  She had also had a recent auto accident.  She had 
been laid off work at Honda as her injuries caused her to 
require light duty and her employer had no light duty jobs 
available.  Axis I diagnosis was depression NOS, rule out 
adjustment disorder with mixed depression and anxiety.  

Other VA clinical findings have been of depression, mixed 
anxiety, adjustment disorder and depressed mood.  In May 
2008, diagnoses were adjustment disorder with depression and 
anxiety, improved, rule out bipolar.

In light of the above discussion, the Board has determined 
that additional action is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Complete service personnel records 
including a 201 file and/or any 
alternative personal or disciplinary 
records should be acquired and added to 
the file.

    Complete VA and private treatment 
records for all mental health issues 
should be acquired, after clarification 
and release as necessary from the Veteran; 
these must be added to the claims file.

    Any additional data the Veteran might 
be able to produce including letters 
written home including at the time of her 
grandmother's death or while she was in 
training, affidavits including from her 
sister or mother, etc. with regard to her 
mental health in and since service should 
be acquired, if possible.

2.  The Veteran should be given a 
comprehensive psychiatric evaluation to 
determine the nature and extent of her 
current mental health issues.  The 
examination should all include a review of 
the aggregate file including anything 
obtained pursuant to this Remand.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct all special studies deemed 
necessary to render a diagnosis, and a 
complete rationale for any opinion 
expressed should be provided.  The 
examiner should provide responses to the 
following questions:

 (a) What is the correct diagnosis of any 
and all psychiatric disorders in and since 
service?

 (b) As to each disorder diagnosed, is it 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder (1) 
arose in or as a result of service (or if 
(2) pre-existed service and was aggravated 
therein), or (3) is related to service-
connected disability; or is such a 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?

 (c) Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

 (d) Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare- ups of 
symptoms which resolve with return to the 
original level of disability.

4. The Veteran is hereby notified that it 
is her responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5. Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
a psychiatric disorder on all potential 
bases.  If the decision remains adverse, 
provide her and her representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


